Citation Nr: 1221473	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  09-32 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for vertigo.  

2.  Entitlement to service connection for a cold/flu syndrome.  

3.  Entitlement to service connection for chronic obstructive pulmonary disease and asthma, claimed as shortness of breath.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for a kidney disorder.  

6.  Entitlement to service connection for headaches.  

7.  Entitlement to a compensable rating for malaria.  

8.  Entitlement to a total rating due to individual unemployability (TDIU) caused by service-connected disability.
REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The Veteran served on active duty from July 1944 to August 1946.

This matter came to the Board of Veterans' Appeals (Board) on appeal from RO rating decisions in March 2009 and December 2010.  

After reviewing the record, the Board finds that additional development of the record is warranted prior to further consideration by the Board.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required on his part.

REMAND

On VA Form 9, received at the Board in May 2012, the Veteran requested a hearing to be held at his local VA office before a member of the Board.  To date, however, that hearing has not been scheduled.  Accordingly, the Veteran's case is remanded to the RO for the following actions:  

1.  Clarify whether the Veteran wants a videoconference hearing or a Travel Board hearing.  Schedule the Veteran for his choice of hearing to be held at his local VA office before a member of the Board.  Should the Veteran fail to report for that hearing, associate with the claims folder a copy of the notice informing him of the date, time, and location of that hearing.  If any notice that was sent was returned as undeliverable, that fact must be noted in writing and associated with the claims folder.  

2.  Following the scheduled hearing or if the Veteran cancels the hearing or fails to report for the hearing, return the claims folder to the Board for further appellate consideration.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

